PER CURIAM.
Sellers seeks a belated appeal under Hollingshead v. Wainwright, 194 So.2d 577 (Fla.1967), cert. denied, 391 U.S. 968, 88 S.Ct. 2040, 20 L.Ed.2d 882 (1968), in order to challenge the departure sentence he received after violating probation. The state does not object to the belated appeal, and concedes that the multi-cell departure sentence was contrary to Lambert v. State, 545 So.2d 838 (Fla.1989). Accepting the belated appeal, we hold that appellant’s departure sentence exceeds the allowable one-cell bump-up and is contrary to the supreme court’s holding in Lambert. Consequently, we reverse the sentence and remand for resentencing in accordance with Lambert.
ERVIN, WENTWORTH and MINER, JJ., concur.